Name: Commission Regulation (EEC) No 2405/86 of 30 July 1986 amending Regulation (EEC) No 2035/86 fixing for the marketing year 1986/87 the compensatory amounts applicable to processed tomato products and laying down special detailed rules for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 7 . 86 Official Journal of the European Communities No L 208/25 COMMISSION REGULATION (EEC) No 2405/86 of 30 July 1986 amending Regulation (EEC) No 2035/86 fixing for the marketing year 1986/87 the compensatory amounts applicable to processed tomato products and laying down special detailed rules for their application THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, HAS ADOPTED THIS REGULATION : Article 1 Article 2 (2) of Regulation (EEC) No 2035/86 is replaced by the following : *2. Compensatory amounts shall be charged :  on import into the Community, as constituted at 31 December 1985, of products coming from Spain and Portugal, and  on export to non-member countries from Spain and Portugal , of products complying with the terms of Article 9 (2) of the Treaty. However, if the products have not and will not benefit from Community aid and this is proved as provided for in this Regulation, no compen ­ satory amount shall be charged.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Having regard to the Act of Accession of Spain and Portugal, and in particular Article 118 (3) (a) and 304 (3) (a) thereof, Whereas Commission Regulation (EEC) No 2035/86 (') laid down special rules for the application of compensa ­ tory amounts for processed tomato products ; whereas the provisions of Article 2 (2) of the Regulation should be clarified as to the cases where the compensatory amounts should be applied ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables, This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 30 July 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 173, 1 . 7 . 1986, p. 54 .